Examiner’s Comment
Allowable Subject Matter
Claims 1, 5-17 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a switched inductor DC-DC power converter, comprising: a first powertrain phase having a first maximum power conversion efficiency at a first load current…second powertrain phases in parallel electrically with one another and in parallel electrically with the first powertrain phase, each second powertrain phase having a second maximum power conversion efficiency at a second load current…control circuitry in electrical communication with the first and second powertrain phases, the control circuitry varying a number of the first and second powertrain phases that are electrically coupled to a power delivery channel, the number varied to maximize a power conversion efficiency for delivering an output current to a load, wherein: the first load current is different than the second load current, only the first powertrain phase is electrically coupled to the power delivery channel when a target output current is less than or equal to a threshold output current, 2Appl. Ser. No.: 16/279,574Attorney Docket No.: FER.USCIP.1010 at least one second powertrain phase is electrically coupled to the power delivery channel when the target output current is greater than the threshold output current, two second powertrain phases are electrically coupled to the power delivery channel when the target output current is twice the second load current or higher, in combination with all the limitations set forth in claim 1. 	Regarding claim 20, the prior art fails to teach or disclose a switched inductor  control circuitry in electrical communication with the first and second powertrain phases, the control circuitry varying a number of the first and second powertrain phases that are electrically coupled to a power delivery channel, the number varied to maximize a power conversion efficiency for delivering an output current to a load, wherein: the first load current is different than the second load current, and the switched inductor DC-DC power converter is integrated on a common substrate that comprises a multilevel wiring network, and the first thin- film inductor and each second thin-film inductor are integrated in the multilevel wiring network, in combination with all the limitations set forth in claim 20
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838